     Case 2:20-cv-00350-TLN-KJN Document 21 Filed 01/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD A. YOUNG,                                    No. 2:20-cv-0350 TLN KJN P
12                         Petitioner,
13              v.                                        ORDER
14    JARED LOZANO,
15                         Respondent.
16

17            Petitioner has filed his third request for an extension of time to file and serve objections to

18   the October 26, 2020 findings and recommendations. The grounds of this request are that

19   petitioner has contracted COVID-19 and is now housed in the quarantine unit.

20            Good cause appearing, IT IS HEREBY ORDERED that:

21            1. Petitioner’s motion for an extension of time (ECF No. 20) is granted; and

22            2. Petitioner is granted 45 days from the date of this order in which to file and serve his

23   objections.

24   Dated: January 13, 2021

25

26
27   youn0350.111sec(2)


28
